Eschweiler, J.
Defendant’s contention seems to be that by following the government field-notes and assuming as a starting point the position of the southwest corner in the lake, though never actually located, the meander post found on the west line in the north half of said section and described as being 44.19 chains north from such southwest corner is a fixed and absolute government monument, and, allowing for the proportional deductions, compels the location of the east-and-west quarter line at nineteen chains south of the northwest corner and the location of the north quarter or eighth line nine and one-half chains south of the *583north, section line, thereby throwing the entire shortage to the north.
The method pursued under defendant’s theory of locating the north quarter post and carrying to the south the north- .and-south quarter line is immaterial here if the above described method used in locating the west quarter corner is incorrect, and we are satisfied that it is incorrect. The so-called meander corner is not a fixed point for measurements, as are established section corners and quarter comers, but is a marker for courses. Underwood v. Smith, 109 Wis. 334, 340, 85 N. W. 384; Wisconsin Realty Co. v. Lull, 177 Wis. 53, 59, 187 N. W. 978.
The situation here presented is one where the northwest and the southeast corners were actually located on land by the government surveys and are now found. The four boundary lines of the section were actually run and the east quarter corner and the north quarter corner actually located by the government surveyors. The southwest corner, though not actually located, was definitely fixed, and its location is agreed upon by the parties and was even located on the ice by defendant’s surveyor as a starting point for his method of survey.
With such established points and lines and under the rules fixed by the United States Land Office and followed by the courts in the disposition of such matters, the west quarter corner never having been located and fixed by the government so as to become a permanent standard, the trial court properly determined that the true east-and-west quarter line should be placed equidistant between the north and south lines of the section, thus distributing the conceded deficiency in this section equitably and ratably over the entire section.
The judgment was therefore proper and must be affirmed.
By the Court. — Judgment affirmed.